DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-15 are objected to because of the following informalities:  the claims disclose “silicon wafers”, while the invention described using a silicon wafer 604 [0055]. Examiner for consider for the purposes of examination a “silicon wafer” what is meant by the disclosure as it is directed to a wafer-level scale packaging process. Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “depositing the anti-reflective coating” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
  
Claim 9 disclose “attaching a window plate”; it is not clear if “a window plate of Claim 9 is the same as “a window plate” of Claim 1. It should be corrected to read “wherein attaching the window plate to the glass spacers”. Examiner will consider that Claim 9 is referring to the window plate of Claim 1. Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 12-14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganapathi et al. (US 2015/0281601), (hereinafter, Ganapathi).

RE Claim 1, Ganapathi discloses a method of manufacturing microelectromechanical systems (“MEMS”) products comprising:
providing glass spacers 32 “standoff” [0033, last sentence];
providing a window plate 40, which contains the lenslet array 42 [0044];
attaching the window plate 40 to the glass spacers 32, referring to FIGS. 1 and 12 [0049];
aligning the glass spacers 32 with a MEMS device glass plate 20, referring to FIGS. 1 and 15 [0035, 0037];
bonding the glass spacers 32 to the MEMS device glass plate 20 “carrier substrate” [0035]. Examiner notes that the carrier substrate 20 comprises MEMS micro bolometers [0035]; and
singulating the glass spacers, window plate, and MEMS device glass plate to produce the MEMS products [abstract and 0054].
RE Claim 3, Ganapathi discloses a method, wherein the window plate 40 “lenslet substrate” is sufficiently thick “250-2000 microns” [0034] and stiff to provide structural support, since it imparts bending stiffness and to resist excessive deflection [0034].
RE Claim 8, Ganapathi discloses a method, wherein providing glass spacers 32 “standoff” comprises:
providing a glass substrate; and
forming the glass spacers from the glass substrate, using DRIE of a substrate [0033].
RE Claim 12, Ganapathi discloses a method, wherein providing the window plate 40 comprises attaching silicon wafers to the glass spacers 32 [0044].
RE Claim 13, Ganapathi discloses a method, wherein the silicon wafers comprise single crystal silicon, referring to FIG. 1 [0044]. Examiner notes that the wafer shown as a silicon wafer with flattened edge is an indication of crystallographic orientation, hence the single crystal silicon limitation is met.  
RE Claim 14, Ganapathi discloses a method, wherein attaching silicon wafers to the glass spacers comprises distributing the silicon wafers on the glass spacers and bonding the silicon wafers to the glass spacers.
RE Claim 18, Ganapathi discloses a method, wherein bonding the glass spacers to the MEMS device glass plate comprises adding solder to the glass spacers on a surface distal to the window plate.
RE Claim 20, Ganapathi discloses a method, wherein bonding the glass spacers to the MEMS device glass plate comprises [0049 and 0050]:
placing the window plate and MEMS device glass plate in a vacuum environment; and increasing temperature in the vacuum environment [0049-0050]. Since the component of the package are bonded in a vacuum environment [0050] and solder is being used during the bonding [0049], which implied heating in order to melt the solder, therefore, the claimed limitations is met.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathi et al. (US 2015/0281601), (hereinafter, Ganapathi).

RE Claim 2, Ganapathi does not disclose a method, wherein the MEMS device glass plate and the window plate each measure at least 750 mm by 620 mm.
However, the MEMS device glass plate and the window plate is a matter design choice based on the MEMS device dimension, i.e. cell die dimension, to be packaged, hence prima facie obvious, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
RE Claims 6 and 15, Ganapathi does not disclose a method with thin-film depositing a wavelength-specific transmissive window, or the silicon wafers comprise an antireflective coating.
However, examiner takes an Official Notice that depositing thin film layers as a an optical wavelength filter and using antireflection coatings with silicon substrates are well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use well-known deposited thin film material layers in order to filter specific wave-lengths and reduce reflection off the silicon substrate used in the final packaged optical device. 

Allowable Subject Matter
Claims 4, 5, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In the instant case, Yang (US 2005/0101059) discloses a method for hermetically sealing optical devices. The method includes providing a substrate which includes a plurality of individual chips. Each of the chips includes a plurality of devices and each of the chips are arranged in a spatial manner as a first array. The method also provides a transparent member of a predetermined thickness which includes a plurality of recessed regions arranged in a spatial manner as a second array and a standoff region. The method also includes aligning the transparent member in a manner to couple each of the plurality of recessed regions to a respective one of said plurality of chips. The method further includes hermetically sealing each of the chips within one of the respective recessed regions by using at least a bonding process to isolate each of the chips within one of the recessed regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898